Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature listed in the information disclosure statement of 11 November 2021 and not found in this application are found in the parent application 15/762146.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application listed in paragraph [001] needs to be updated.  
The disclosed first step of “synthesizing a first compound in a predetermined position”,  as taught in paragraph [016], is confusing as to how this actually accomplished since there is no teaching in the specification of forming the first compound in any particular position. It is simply formed by a precipitation reaction between the cation and anion precursors which occurs in a reaction system as shown by the examples. This means that the precipitated compound is not formed in any particular position and there is no indication that the position where the first compound is formed can be predetermined. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The teaching in the process of claim 11 that the second and first compounds have the same alloy composition is not found in the specification. Therefore, this claim limitation is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 includes cadmium cyanide as a cadmium precursor. Paragraphs [027] and [095], which teach the cadmium precursor do not include cadmium cyanide. Thus this claim limitation is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first step in claim 11, and which is implicitly in dependent claims 2-18, teaches “synthesizing a first compound in a predetermined position”. This step is indefinite since it unclear as to how this actually accomplished since there is no teaching in the specification of forming the first compound in any particular position. It is simply formed by a precipitation reaction between the cation and anion precursors which occurs in a reaction system as shown by the examples. This means that the precipitated compound is not formed in any particular position and there is no indication that the position where the first compound is formed can be predetermined. 
The process of claims 11-18 is also indefinite as to how a cation exchange reaction occurs between the first and second compounds when the first and second compounds have the same alloy composition. 
Finally, these claims are indefinite as to the conditions necessary to form a quantum dot having the claimed structure. 
Allowable Subject Matter
Claims 1-10, 19 and 20 allowed.
There is no teaching or suggestion in the cited art of record of a quantum dot having the claimed structure of a gradient alloy core, or QD structural unit at the center of the quantum dot, where the gradient alloy exhibits an increasing energy level along the radial direction; an inner  shell, or QD structure unit, having a homogenous alloy composition; and a surface shell, or QD structural unit at the surface of the quantum dot, of a gradient alloy, where the gradient alloy exhibits an increasing energy level along the radial direction. The closest art of record is EP 2,292,718 which teaches producing quantum dots by the same method as that claimed but the resulting quantum dot has a structure of a homogeneous alloy core, an inner shell of a gradient alloy, where the gradient alloy exhibits an increasing energy level along the radial direction and an surface shell of a homogeneous alloy. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/14/22